ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that MORRIS L. CHUCAS of WOOD-BURY, who was admitted to the bar of this State in 1972, and who thereafter was temporarily suspended from the practice of law by Order of this Court dated July 24, 1995, and who remains suspended at this time, be disbarred for his criminal convictions of *543various counts of conspiracy to commit wire fraud, wire fraud, and unlawful monetary transactions, all in violation of 18 U.S.C.A § 371, 18 U.S.C.A . § 1343, and 18 U.S.C.A § 1957(a), and said MORRIS L. CHUCAS having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that MORRIS L. CHUCAS be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by MORRIS L. CHUCAS, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that MORRIS L. CHUCAS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.